Citation Nr: 0727425	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-36 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD) and, if so, whether the 
veteran is entitled to service connection for an acquired 
psychiatric disability, to include PTSD.

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to June 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In June 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Detroit RO.  A 
transcript of the hearing is of record.  

The issues of entitlement to service connection for PTSD and 
bipolar disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In November 2002, the RO denied entitlement to service 
connection for PTSD.  The veteran was notified of this 
decision by a letter dated November 21, 2002, and he did not 
appeal.  

2.  Evidence received since the November 2002 denial was not 
previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.    


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD, and 
therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2002, the RO denied entitlement to service 
connection for PTSD.  The veteran did not appeal this 
decision.  Therefore, this decision is final.  38 U.S.C.A. § 
7105(a); 38 C.F.R. §§ 20.302, 20.1103.  The veteran sought to 
reopen this claim in May 2004.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  "New" evidence means existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the most 
recent final denial, and must raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156 (2006).  The 
evidence is presumed credible for the purposes of reopening 
the veteran's claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In the case at hand, the reason for the previous denial was 
that the veteran had not provided medical evidence to 
establish the existence of his claimed disability.  Since 
this denial, the veteran submitted a February 2005 letter 
from his private doctor that diagnoses PTSD.  This evidence 
is new in that it did not exist at the time of the November 
2002 denial.  It is material in that it reflects that the 
veteran has been diagnosed with PTSD by a medical 
professional.  Therefore, because new and material evidence 
has been submitted, the veteran's claim of entitlement to 
service connection for PTSD is reopened.  38 C.F.R. § 
3.156(a) (2006).


ORDER

As new and material evidence has been presented, the claim of 
entitlement to service connection for PTSD is reopened; to 
this extent only, the appeal is granted.


REMAND

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the criteria of Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).

The veteran has twice been evaluated by VA examiners to 
determine whether he has a current psychiatric disability 
that is related to his military service.  In September 2004, 
the veteran was examined by a VA staff psychologist.  In 
relevant part, the psychologist diagnosed bipolar affective 
disorder.  In discussing his findings, the examiner noted 
that there is no doubt the veteran was exposed to combat 
trauma while serving in Vietnam.  However, while the veteran 
reported frequent and severe symptoms, the description of his 
symptoms was vague and did not meet full PTSD criteria.  The 
examiner further noted that the veteran had maintained 33 
years of employment with the same employer and was married 
for 26 years.  The examiner also noted that the veteran had 
never been jailed or received in-patient psychiatric 
treatment.  The examiner also noted there was no documented 
history of treatment for PTSD but that the veteran was being 
treated for bipolar disorder.  

The veteran was again examined, this time by a physician who 
is not identified as a mental health expert, in May 2005.  
This examiner also diagnosed bipolar affective disorder and 
did not diagnose PTSD.  Like the previous examiner, the May 
2005 examiner noted that the veteran was exposed to traumatic 
events in Vietnam which are outside the realm of normal human 
experience.  The examiner also noted nightmares and 
flashbacks.  However, this examiner also noted the veteran's 
long-term employment and marriage.  The examiner also noted 
that the veteran had never received in-patient psychiatric 
treatment and had not had any significant legal trouble 
secondary to PTSD stress or any other major social 
impairments.  The examiner therefore concluded that the 
veteran does not meet all of the PTSD criteria.

The Board believes that these examination reports are 
inadequate for rating purposes.  Both reports note that the 
veteran does meet some of the DSM-IV criteria for PTSD, but 
neither fully discusses these criteria, explains why the 
veteran did not satisfy all of the criteria, or even notes 
which criteria are not met.  Moreover, factors such as 
instability in employment and marriage, legal trouble, and 
in-patient psychiatric care relate to the severity of an 
individual's PTSD, but an opinion that the veteran does not 
have PTSD cannot be based on the absence of these factors.  
Therefore, given the inadequacy of these opinions, this claim 
is remanded so that another VA examination may be conducted.

With respect to entitlement to service connection for bipolar 
disorder, the Board notes that the veteran never filed a 
claim, formal or informal, for this issue.  Rather, the RO 
adjudicated this issue in the November 2005 statement of the 
case.  The veteran was never notified of his and VA's 
respective responsibilities as required by the Veteran's 
Claims Assistance Act of 2000 (VCAA), nor was he otherwise 
assisted with this claim.  Because this issue was not 
separately decided in a rating decision, and is not listed as 
a separate issue in the statement of the case, the veteran 
was not properly notified that he had been denied service 
connection for bipolar disorder.  Nor was he notified of his 
rights and responsibilities if he wanted to appeal this 
determination.  Finally, if the veteran were to ever apply 
for service connection for bipolar disorder in the future, he 
would be at a disadvantage to the extent that he would be 
required to submit new and material evidence in order to 
reopen his claim.  This issue, therefore, is remanded so that 
the veteran may be appropriately notified and assisted in the 
development of this claim, and so that the claim may be 
properly adjudicated.

With respect to the substance of the November 2005 denial, 
the Board notes that denial is partially based on an October 
2005 opinion from the same VA examiner who evaluated the 
veteran in May 2005.  According to this examiner, "[t]he 
veteran's bipolar disorder is not likely secondary to events 
in service.  An episode of bipolar most likely occurred in 
service, and at least as likely as not [was] aggravated by 
events in service."  In September 2006, in response to a VA 
request, the same examiner stated that it appears the 
veteran's bipolar disorder is less likely than not related to 
his experiences in combat.  It further noted that "[m]ost 
likely, when people are exposed to traumatic events, they 
suffer from post-traumatic stress disorder, and they are less 
than likely to suffer from a primary bipolar disorder."

The Board believes these opinions form an inadequate basis 
for the denial of service connection for bipolar disorder.  
While the October 2005 opinion stated that the veteran's 
bipolar disorder was not likely secondary to events in 
service, it also stated that bipolar disorder most likely 
occurred in service and was at least as likely as not 
aggravated in service.  The issue of service connection 
through aggravation was not addressed by the RO.  It is 
further noted that the veteran reported a history of nervous 
trouble on his May 1969 pre-induction medical history report.  
This record contains an illegible note regarding anxiety and 
nervousness.  He also marked, but then crossed out, the 
"yes" box indicating that he had a history of depression or 
excessive worry on his May 1971 separation medical history 
report.  On remand, the veteran should be examined to 
determine whether his bipolar disorder was incurred in or 
aggravated by service.

With respect to both of these claims, it appears that the 
veteran's private doctor may have medical records that may 
help establish service connection.  On remand, the veteran 
should be requested to authorize VA to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment for any 
individuals or facilities that may possess 
additional records pertinent to his 
claims.  After obtaining any necessary 
authorization from the appellant, the RO 
must obtain any outstanding medical 
records and associate them with the claims 
file.  Specifically, the RO should obtain 
the veteran's authorization to request any 
records from the private doctor who 
submitted the February 2005 letter 
diagnosing the veteran with PTSD.  The RO 
should also request any VA medical records 
that are not currently on file that relate 
to the veteran's claim.  If any of the 
requested records do not exist or cannot 
otherwise be obtained, that fact should be 
noted in the claims file.

2.  The veteran should be afforded a VA 
psychiatric examination to in order to 
ascertain the nature, extent, and etiology 
of any psychiatric disorder, including 
PTSD and bipolar disorder, that he may 
have.  The claims folder must be made 
available to the examiner prior to the 
examination.  The examination report 
should note that the claims folder was 
reviewed.  All tests and studies deemed 
necessary should be accomplished and 
clinical findings should be reported in 
detail.  

The examiner is asked to diagnose any 
current psychiatric disability and to 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or more) that any current 
psychiatric disability originated in 
service, was aggravated during service, or 
is otherwise etiologically related to 
service.  Specifically, any diagnosis must 
be made in accordance with the criteria of 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV).  38 C.F.R. § 
4.125.  

If PTSD or bipolar disorder cannot be 
diagnosed, this must be explained in the 
examination report.  

If PTSD is diagnosed, the examiner must 
specify whether there is a link between 
the veteran's PTSD and his in-service 
combat.  

If bipolar disorder is diagnosed, the 
examiner should discuss whether the 
evidence of record indicates the veteran 
had bipolar disorder during service and, 
if so, whether his bipolar disorder was 
caused, aggravated, or otherwise related 
to his military service.  In discussing 
this issue, the examiner is asked to refer 
to the VA examiner's opinions from October 
2005 and September 2006.

A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.

3.  The RO must notify the appellant that 
it is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the appellant does not report for an 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the RO must 
readjudicate the issues on appeal.  If an 
issue on appeal continues to be denied, 
the veteran and his representative must be 
provided a supplemental statement of the 
case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


